[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-13632         ELEVENTH CIRCUIT
                                                         MAY 6, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                           CLERK

                           Agency No. A095-027-428

JUAN MERCEDES CRUZ,
a.k.a. Juan Mercedes Cruz Villanueva,

                                                                        Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (May 6, 2010)



Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:
       Juan Mercedes Cruz, a native and citizen of El Salvador, petitions for review

of a decision by the Board of Immigration Appeals that affirmed an Immigration

Judge’s denial of his application for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture. Cruz contends that the

Immigration Judge and Board erred in concluding that he was not credible. He

argues that his testimony, when considered along with the evidence in the record,

establishes that he is entitled to withholding of removal and CAT relief.1

                                                I.

       “When the BIA issues a decision, we review the BIA’s decision, except to

the extent that the BIA has expressly adopted the IJ’s decision.” Niftaliev v. U.S.

Att’y Gen., 504 F.3d 1211, 1215 (11th Cir. 2007) (internal quotation marks

omitted). “To the extent that the BIA adopts the IJ’s reasoning, we review the IJ’s

decision as well.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir.

2009). Because the BIA adopted the IJ’s reasoning concerning the adverse

credibility finding, we will review both decisions. “Credibility determinations are

reviewed under the substantial evidence test, and we will not overturn them unless



       1
        The BIA and the IJ denied Cruz’s claim for asylum because his application was
untimely and he failed to satisfy the requirements for any exception to the one-year filing
deadline. We lack jurisdiction to review those findings. Mendoza v. U.S. Att’y Gen., 327 F.3d
1283, 1287 (11th Cir. 2003) (“[S]ection 1158(a)(3) divests our Court of jurisdiction to review a
decision regarding whether an alien complied with the one-year time limit or established
extraordinary circumstances that would excuse his untimely filing.”).
                                                 2
the record compels it.” Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1049 n.6 (11th

Cir. 2009). “Once an adverse credibility finding is made, the burden is on the

applicant alien to show that the IJ’s credibility decision was not supported by

specific, cogent reasons or was not based on substantial evidence.” Forgue v. U.S.

Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (quotation marks and citations

omitted). “Indications of reliable testimony include consistency on direct

examination, consistency with the written application, and the absence of

embellishments.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006).

      The BIA and IJ gave specific, cogent reasons for finding Cruz not credible

and for concluding that he was ineligible for withholding of removal. In support of

the adverse credibility finding, the BIA and the IJ pointed to material omissions

and inconsistencies in Cruz’s hearing testimony and asylum application. In his

application, Cruz alleged that MS-13 gang members attacked him in October 1996

and February 1997 because of his sexual orientation. However, at his hearing Cruz

testified on direct examination that he did not know the identity of his attackers

and had never seen them before. Only after the IJ pointed out the inconsistency did

Cruz testify that his attackers were MS-gang members and that he feared they

would attack him because of his sexual orientation if he returned to El Salvador.

The BIA and IJ also pointed to inconsistencies in Cruz’s hearing testimony. Cruz’s

testimony that he feared being attacked by MS-13 gang members because of his
                                           3
sexual orientation was inconsistent with his testimony that he only feared gangs

because he believed that they would steal from him and attempt to recruit him if he

returned to El Salvador.

      Cruz contends that he should not have been discredited because Dr.

Henriquez’s letter corroborated his testimony. See Forgue, 401 F.3d at 1287

(stating that “an adverse credibility determination does not alleviate the IJ’s duty to

consider other evidence produced by an asylum applicant”). In his brief, he argues

that Dr. Henriquez’s letter is the “single most important piece of evidence in this

case” and compels reversal. The letter, which was dated July 5, 2007, stated that

Cruz was an emergency room patient on October 18, 1996 “for having received

multiple injuries by, according to him, a group of men who showed contempt

because of his sexual preference.” The letter also stated that Cruz was hospitalized

for five days in February 1997 after “the same act was repeated.” We disagree

with Cruz that Dr. Henriquez’s letter compels reversal. It was dated over ten years

after the attacks and did not identify Cruz’s attackers. The letter’s assertion that

“according to [Cruz]” the attacks were performed by “a group of men who showed

contempt because of his sexual preference” does not compel a conclusion that Cruz

was credible.

      The BIA and IJ’s adverse credibility finding is supported by substantial

evidence and thus Cruz is not entitled to withholding of removal. Because he has
                                           4
failed to show that it is “more likely than not” that he will be tortured upon his

return to El Salvador, Cruz is also not entitled to CAT relief. See D-Muhumed v.

U.S Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004). Accordingly, we deny his

petition.

       PETITION DENIED.




                                           5